Exhibit 15.1 : Awareness Letter of PricewaterhouseCoopers Auditores Independentes To Petróleo Brasileiro S.A.- Petrobras We are aware that our report dated October 25, 2013 on our review of interim financial information of Petróleo Brasileiro S.A. - Petrobras, for the nine month periods ended September 30, 2013 and September 30, 2012 and included in the Company's quarterly report on Form 6-K for the quarter ended September 30, 2013 is incorporated by reference in its Registration Statement on Form F-3 dated August 29, 2012. Rio de Janeiro - Brazil December 13
